Per Curiam.

This is an application for a writ of certiorari where the original amount in controversy is less than $200. In the case of State, ex rel. Hamilton, v. Superior Court of Jefferson County, 8 Wash. 271 (36 Pac. 27), we held that we had no jurisdiction to review the *697action of the superior court by means of certiorari proceedings when the original amount in controversy in the case did not exceed the sum of $200, and the action did not involve the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute, and that to allow the relator to obtain a reversal of the judgment through the medium of certiorari, which he could not obtain by appeal, would be to render nugatory the provision of the constitution above quoted. This case falls exactly within the rule announced in the case above cited, and for that reason the writ will be denied.